Case 9:17-cv-81226-KAM Document 97 Entered on FLSD Docket 10/02/2018 Page 1 of 22



                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

  RANGER CONSTRUCTION INDUSTRIES, INC.,


                         Plaintiff,

  v.                                                           CASE NO.: 9:17-CV-81226-KAM

  ALLIED WORLD NATIONAL ASSURANCE
  COMPANY,

                    Defendant.
  __________________________________/

   ALLIED WORLD NATIONAL ASSURANCE COMPANY’S MOTION FOR SUMMARY
           JUDGMENT AS TO COUNT II FOR DECLARATORY RELIEF

         Defendant, ALLIED WORLD NATIONAL ASSURANCE COMPANY (“ALLIED

  WORLD”), by and through its undersigned counsel, hereby files its Motion for Summary

  Judgment on Count II for Declaratory Relief of the Amended Complaint filed by RANGER

  CONSTRUCTION INDUSTRIES, INC. (“RANGER”). In support thereof, ALLIED WORLD

  states as follows:

         1.      On or around March 5, 2017, Jennifer Astaphan, as Personal Representative of the

  Estate of Jonathan R. Astaphan, filed suit against RANGER and multiple other defendants in

  relation to a fatal traffic accident occurring on May 28, 2015 (“the underlying matter”).

         2.      Between October 2, 2017, and October 26, 2017, the underlying matter was tried,

  ultimately resulting in a jury verdict awarding Ms. Astaphan $20,000,000 in compensatory

  damages and awarding punitive damages directly against RANGER in the amount of

  $25,000,000 (“the Astaphan verdict”).
Case 9:17-cv-81226-KAM Document 97 Entered on FLSD Docket 10/02/2018 Page 2 of 22



         3.     On December 15, 2017, RANGER filed an Amended Complaint against ALLIED

  WORLD in the instant action. [DE 12]. In Count II of RANGER’s Amended Complaint,

  RANGER seeks a declaration that “[t]he Astaphan verdict is a covered loss under the AWAC

  Policy” and that “AWAC is obligated to pay the entire Astaphan verdict entered against Ranger

  or the amount of final judgment that is entered, including for punitive damages.” [See DE 12 at

  pp. 13-14].

         4.     ALLIED WORLD is entitled to entry of summary judgment on Count II of

  RANGER’s Amended Complaint as it relates to RANGER’s request for a declaration of

  coverage for the punitive damages award entered directly against RANGER.

         5.     Following the Florida Legislature’s 1999 amendment to Fla. Stat. § 768.72,

  Florida law no longer allows a trier-of-fact to impose punitive damages against an employer

  based on a theory of vicarious liability. Therefore, regardless of whether the jury found

  RANGER liable for punitive damages under Subsection (2) or (3) of § 768.72, the jury must

  have based its punitive damages award on RANGER’s own punitive misconduct, which must

  have risen to a level of either gross negligence or active and knowing participation in its

  employee’s intentional misconduct or gross negligence. [See Jury Instructions at DE 74-12].

         6.     The evidence and testimony introduced to the jury during the underlying action

  demonstrates that the jury’s award of punitive damages against RANGER for RANGER’s own

  gross negligence was imposed as a punishment and deterrent. As set forth more fully below, the

  transcript from the underlying trial is replete with examples of counsel for the plaintiff in the

  underlying matter imploring the jury to specifically hold RANGER accountable for its own

  conduct, which they argued was “beyond negligent.” [See Trial Transcript, at DE 91-2 at pp.

  1384-85]. Ms. Astaphan’s counsel even went as far as to direct the jury to use punitive damages



                                                 2
Case 9:17-cv-81226-KAM Document 97 Entered on FLSD Docket 10/02/2018 Page 3 of 22



  against RANGER as a means of punishment in order to deter such conduct in the future. [Id.]. It

  is this argument and testimony on which the jury based its verdict, and it is indisputable that the

  argument presented to the jury in this regard reflects the precise means and purpose for entering

  an award of punitive damages directly against a party for their own punitive misconduct.

         7.      Furthermore, the jury’s verdict rendered in the underlying case indisputably

  reflects an award of direct punitive damages against RANGER, as well as a separate award of

  punitive damages against Juan C. Calero. The jury specifically found that RANGER itself was

  grossly negligent, as is required under Fla. Stat. § 768.72 for an award of direct punitive

  damages. [See Underlying Verdict at DE 74-3]. Furthermore, notably absent from the jury’s

  verdict is any indication that the jury intended to base its award of punitive damages against

  RANGER on the conduct of its employee, Juan C. Calero. [Id.]. In fact, the jury specifically

  found that punitive damages were warranted against RANGER by clear and convincing

  evidence, as is also required under Fla. Stat. § 768.72(2) for an award of direct punitive damages,

  and the jury assessed RANGER’s net worth in arriving at a figure of $25,000,000 in order to

  punish RANGER for its punitive conduct. [Id.].

         8.      Because Florida law provides that punitive damages awarded on the basis of a

  party’s own misconduct that surpasses mere mistake or negligence is not insurable as a matter of

  public policy, the punitive damages award entered directly against RANGER is not insurable as

  a matter of law. See Herendeen v. Mandelbaum, 232 So.3d 487, 492 (Fla. 2d DCA 2017).

         WHEREFORE,           ALLIED      WORLD        NATIONAL       ASSURANCE         COMPANY

  respectfully requests that this Honorable Court enter an Order granting ALLIED WORLD’s

  Motion for Summary Judgment as to Count II of RANGER’s Amended Complaint and granting

  such further relief this Court deems just and proper.



                                                   3
Case 9:17-cv-81226-KAM Document 97 Entered on FLSD Docket 10/02/2018 Page 4 of 22



  I.     STANDARD OF LAW

         Summary judgment shall be granted “if the movant shows that there is no genuine dispute

  as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P.

  56(a); see also Celotex Corp. v. Cattrett, 477 U.S. 317, 323 (1986). Initially, the burden is on the

  moving party to “show, by reference to materials on file, that there are no genuine issues of

  material fact to be determined at trial.” Mullins v. Crowell, 228 F. 3d 1305, 1313 (11th Cir.

  2000). Once the moving party has satisfied its burden, the burden shifts to the nonmoving party,

  who must show “that summary judgment would be inappropriate because there exists a material

  issue of fact.” Id. Summary judgment for the moving party should be granted when the evidence

  favoring the nonmoving party is “merely colorable . . . or is not significantly probative.”

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986). “A mere ‘scintilla’ of evidence

  supporting the [nonmoving] party’s position will not suffice” to demonstrate a genuine issue of

  material fact that precludes summary judgment. Walker v. Darby, 911 F.2d 1573, 1577 (11th Cir.

  1990)(citing Anderson, 477 U.S. at 252). Further, the interpretation of an insurance contract is

  inherently a question of law. See James River Ins. Co. v. Ground Down Engineering, Inc., 540

  F.3d 1270, 1274 (11th Cir. 2008).

  II.    FLORIDA FOLLOWS THE GENERAL RULE THAT PUNITIVE DAMAGES
         ARE NOT INSURABLE.

         “Florida law does not allow indemnification against punitive damages.” Herendeen v.

  Mandelbaum, 232 So.3d 487, 492 (Fla. 2d DCA 2017)(citing Queen v. Clearwater Elec., Inc.,

  555 So.2d 1262, 1266 (Fla. 2d DCA 1989)(“Florida public policy prohibits liability insurance

  coverage for punitive damages assessed against a person because of his wrongful conduct.”));

  see also Nicholson v. American Fire & Cas. Ins. Co., 177 So.2d 52 (Fla. 2d DCA 1965); see also

  Northwestern National Cas. Co. v. McNulty, 307 F.2d 432 (5th Cir. 1962). “The purpose of

                                                   4
Case 9:17-cv-81226-KAM Document 97 Entered on FLSD Docket 10/02/2018 Page 5 of 22



  punitive damages is, as the name indicates, to punish one whose wrongdoing surpasses mere

  mistake, negligence or thoughtlessness and to deter others from similar misconduct.” U.S.

  Concrete Pipe Co. v. Bould, 437 So.2d 1061, 1066 (Fla. 1983) (Ehrlich, J., concurring). “If the

  burden of paying that penalty may be shifted to an insurer (and ultimately to society at large), the

  wrongdoer has no impetus to ‘learn his lesson’ and change his behavior.” Id. at 1066.

         The limited exception to this rule previously arose in circumstances where an employer

  was held vicariously liable for punitive damages for the willful, wanton, or malicious actions of

  an employee acting within the course and scope of employment. See Traveler Indem. Co. v.

  Despain, 2006 WL 3747318, *3 (M.D. Fla. 2006). More specifically, decades ago, Florida juries

  could impose punitive damages against employers solely based upon the employer-employee

  relationship without considering the employer’s independent conduct. See Nichols v. McGraw,

  152 So.2d 486 (Fla. 1st DCA 1963). Thus, the limited exception to the proscription against

  insuring punitive damages applied only because vicariously awarded punitive damages were not

  imposed to punish or deter the conduct of the employer. See Despain, 2006 WL 3747318, *3

  (M.D. Fla. 2006)(“Florida’s public policy does not preclude insurance coverage of punitive

  damages when the insured himself is not personally at fault, but is merely vicariously liable

  for another’s wrong.”)(emphasis added). “The rationale underlying this exception is obvious.

  When an employer’s liability for punitive damages arises solely from the fact that he relies upon

  employees, there can be no action to punish or deter.” Bould, 437 So.2d at 1066 (Fla. 1983)

  (Ehrlich, J., concurring).

         In 1981, the Florida Supreme Court decided Mercury Motors Express, Inc. v. Smith, 393

  So.2d 545 (Fla. 1981), which held that “before an employer may be held vicariously liable for

  punitive damages under the doctrine of respondeat superior, there must be some fault on his



                                                   5
Case 9:17-cv-81226-KAM Document 97 Entered on FLSD Docket 10/02/2018 Page 6 of 22



  part.” Id. at 549. Thus, for some time (before Florida’s 1999 Tort Reform Act), a finder-of-fact

  could impose vicarious punitive damages against an employer based on the willful and wanton

  misconduct of an employee acting in the course and scope of employment when there was “some

  fault” on the part of the employer which foreseeably contributed to the plaintiff’s injury. See id.

         The Florida Supreme Court in Mercury Motors clarified that “although the misconduct of

  the employee, upon which the vicarious liability of the employer for punitive damages is based,

  must be willful and wanton, it is not necessary that the fault of the employer, independent of his

  employee’s conduct, also be willful and wanton.” Id. In such cases, where punitive damages

  were assessed against an insured-employer based solely on vicarious liability, the vicarious

  punitive damages were still insurable because “‘[s]ome fault’ does not necessarily rise to the

  level of misconduct for which society demands punishment and deterrence.” Bould, 437 So.2d

  at 1066 (Ehrlich, J., concurring).

         The Florida Supreme Court further clarified what was entailed by an employer having

  “some fault” with respect to liability for vicarious punitive damages in Schropp v. Crown

  Eurocars, Inc., 654 So. 2d 1158 (Fla. 1995). In Schropp, the Florida Supreme Court emphasized

  that under a theory of vicarious liability for punitive damages, it was “not necessary for the

  plaintiff to establish that the corporate employer acted with the same heightened culpability as

  the employee to allow punitive damages.” Id. at 1160. Rather, all that was required was a

  showing of “ordinary negligence on the part of the corporate employer.” Id. (emphasis added).

         The foregoing makes clear that the level of employer conduct for vicarious punitive

  damages following the Mercury Motors decision, requiring “some fault” did not entail that the

  employer’s conduct amount to conduct warranting punitive damages itself. Clearly, ordinary

  negligence was not the type of conduct which society or courts have seen necessary to punish



                                                   6
Case 9:17-cv-81226-KAM Document 97 Entered on FLSD Docket 10/02/2018 Page 7 of 22



  and deter through punitive damages; thus, it is apparent why this standard for vicarious liability

  remained insurable under Florida law.

         In 1999, the Florida legislature amended Fla. Stat. § 768.72 to allow recovery of punitive

  damages against a defendant based on clear and convincing evidence of “intentional misconduct”

  or “gross negligence.” 1999 Fla. Laws, ch. 99-225, § 22. Specifically, Fla. Stat. § 768.72(2)

  (2018) provides that:

         A defendant may be held liable for punitive damages only if the trier of fact,
         based on clear and convincing evidence, finds that the defendant was personally
         guilty of intentional misconduct or gross negligence.

         Further, and more importantly, the Florida legislature abolished the imposition of purely

  vicarious punitive damages through its amendment of § 768.72(3) by establishing “a heightened

  standard for imposing punitive damages on an employer rather than adopting the common law

  rules of agency and vicarious liability.” HCA Health Services of Florida, Inc. v. Byers-

  McPheeters, 201 So.3d 669 (Fla. 4th DCA 2016) (citing Coronado Condo. Ass'n, Inc. v. La

  Corte, 103 So.3d 239, 241 (Fla. 3d DCA 2012)). Stated otherwise, § 768.72(3) eliminated the

  option of imposing vicarious punitive damages based on the employer having only “some fault”

  –or ordinary negligence—and instead specifically requires affirmative, punitive conduct on the

  part of an employer to warrant punitive damages directly against that employer. Therefore,

  because Fla. Stat. § 768.72(3) requires a high standard of punishable conduct from an employer

  that society would seek to punish and deter through punitive damages, damages awarded under

  this Subsection are not insurable under Florida law.

         Because punitive damages awarded under Fla. Stat. § 768.72 are not insurable under

  Florida law, Count II of RANGER’s Amended Complaint fails. Therefore, ALLIED WORLD is

  entitled to entry of summary judgment on Count II of RANGER’s Amended Complaint, because



                                                  7
Case 9:17-cv-81226-KAM Document 97 Entered on FLSD Docket 10/02/2018 Page 8 of 22



  as a matter of law, there can be no coverage for the punitive damages award rendered directly

  against RANGER under the ALLIED WORLD Policy.

  III.   FLORIDA STATUTE § 768.72 PROVIDES THAT ALL PUNITIVE DAMAGES
         AWARDED AGAINST AN EMPLOYER UNDER ANY OF ITS SUB-SECTIONS
         ARE DIRECT PUNITIVE DAMAGES, NOT VICARIOUS.

         ALLIED WORLD is entitled to summary judgment on the issue of coverage because

  Florida law no longer allows a trier-of-fact to impose punitive damages against an employer

  based on a theory of vicarious liability; therefore, there can be no insurance coverage for the

  punitive damages award rendered against RANGER in the underlying case. Rather, following the

  Florida Legislature’s 1999 Tort Reform Act, the only means of awarding punitive damages

  against an employer based on the conduct of an employee or agent requires a trier-of-fact to find

  a high level of culpable conduct on the part of that employer, corporation, or legal entity. In

  effect, the 1999 Tort Reform Act extinguished a Florida jury’s option to impose punitive

  damages against a corporation based solely on vicarious liability.

         Specifically, in 1999, the Florida Legislature added Subsection (3) to Section 768.72,

  Florida Statutes. “Under section 768.72(3), the legislature established a heightened standard for

  imposing punitive damages on an employer rather than adopting the common law rules of

  agency and vicarious liability.” Byers-McPheeters, 201 So.3d 669 (Fla. 4th DCA 2016) (citing

  Coronado Condo. Ass'n, Inc. v. La Corte, 103 So.3d 239, 241 (Fla. 3d DCA 2012)).

         Fla. Stat. § 768.72(3) provides, in its entirety, that:

         In the case of an employer, principal, corporation, or other legal entity, punitive
         damages may be imposed for the conduct of an employee or agent only if the
         conduct of the employee or agent meets the criteria specified in subsection (2)
         and:

         (a) The employer, principal, corporation, or other legal entity actively and
         knowingly participated in such conduct;



                                                     8
Case 9:17-cv-81226-KAM Document 97 Entered on FLSD Docket 10/02/2018 Page 9 of 22



         (b) The officers, directors, or managers of the employer, principal, corporation,
         or other legal entity knowingly condoned, ratified, or consented to such conduct;
         or

         (c) The employer, principal, corporation, or other legal entity engaged in
         conduct that constituted gross negligence and that contributed to the loss,
         damages, or injury suffered by the claimant.

         Notably, nowhere in Fla. Stat. § 768.72(3), or at any place in the statute, are the words

  vicariously liability used in any context. This is because the statute allows only for the direct

  imposition of punitive damages against an employer or corporation for the conduct of an

  employee when the trier of fact finds that the employer, principal, or corporation has also

  committed gross negligence, participated in the employee’s intentional misconduct or gross

  negligence, or condoned and ratified such conduct by the employee. Fla. Stat. § 768.72(3)(a),(b),

  & (c). The Florida Legislature is well aware of how to use specific words and phrases, such as

  vicarious liability, and how to place such phrases in a statute when that is their intent. “The

  Legislature’s intent must be determined primarily from the language of the statute.” Rollins v.

  Pizzarelli, 761 So.2d 294, 297 (Fla. 2000). In this case, the Florida Legislature omitted the

  phrase vicarious liability from Fla. Stat. § 768.72 because the legislature intended to eliminate

  the imposition of purely vicarious punitive damages. Following the 1999 amendment, an award

  of punitive damages under Fla. Stat. § 768.72(3) requires punitive conduct on the part of the

  employee and a finding that the employer engaged in or ratified such punitive conduct

  warranting the imposition of punitive damages directly against the employer.

         Specifically, subsection (3)(a) requires that the employer “actively and knowingly

  participated” in the employee’s gross negligence or intentional misconduct. Fla. Stat. §

  768.72(3)(a). In essence, this standard requires that the employer engage in the same conduct

  that warrants punitive damages against the employee under Section (2). This is clearly a direct



                                                 9
Case 9:17-cv-81226-KAM Document 97 Entered on FLSD Docket 10/02/2018 Page 10 of 22



   liability standard. “Active and knowing participation” is not, and has never been, a theory of

   vicarious liability. Under this subsection, punitive damages are being awarded directly against

   the employer for its own misconduct, in conjunction with the employee’s misconduct, when the

   employer actively and knowingly takes part in conduct which is punitive in nature.

           Similarly, Subsection (3)(b) requires “[t]he officers, directors, or managers of the

   employer, principal, corporation, or other legal entity” to “knowingly condone, ratify, or consent

   to such conduct.”1 Fla. Stat. § 768.72(3)(b). Again, this is not a theory of vicarious liability.

   Under Subsection (3)(b), punitive damages are awarded against the employer because the

   employer is directly and knowingly condoning or approving of the employee’s gross negligence

   or intentional misconduct. When a company’s directors or officers knowingly condone or

   consent to employee conduct that is punitive in nature, those officers or directors have ratified

   that conduct on behalf of the company, regardless of whether they physically acted to carry out

   the act themselves. This is direct liability.

           Finally, Subsection (3)(c) provides that the employer must have “engaged in conduct that

   constituted gross negligence … that contributed to the loss, damages, or injury suffered by the

   claimant.”     Thus, Subsection (3)(c) requires the employer to itself engage in conduct that

   amounts to “gross negligence” as defined under Subsection (2)(b) before punitive damages may

   be imposed against that employer. Subsection (2)(b) defines “gross negligence” to mean that

   “the defendant’s conduct was so reckless or wanting in care that it constituted a conscious

   disregard or indifference to the life, safety, or rights of persons exposed to such conduct.” Fla.

   Stat. § 768.72(2)(b). Therefore, at a minimum, an employer must be “personally guilty” of

   “gross negligence” under Subsection (2)(b) to be found liable for punitive damages based on the

   1
     Absent from the Jury Instructions provided in the underlying matter were instructions pertaining to the standard of
   conduct for imposition of punitive damages under Fla. Stat. § 768.72(3)(b). [See DE 74-12]. The jury was only
   instructed on the standards articulated under § 768.72(3)(a) and (c). [See DE 74-12].

                                                           10
Case 9:17-cv-81226-KAM Document 97 Entered on FLSD Docket 10/02/2018 Page 11 of 22



   acts of its employee under Subsection (3), and the employer’s gross negligence must have

   actually contributed to the loss or injury that forms the basis of the claim for punitive damages.

   Under no reasonable interpretation could the imposition of punitive damages against an

   employer based on an employer’s own gross negligence, which tangibly contributed to the

   subject loss, be regarded as vicariously awarded.

          Therefore, because Section (3) requires that the employer knowingly or actively

   participated in the punitive conduct, knowingly ratified or consented to the conduct, or itself

   acted with gross negligence, Fla. Stat. 768.72 provides only for the imposition of punitive

   damages directly against an employer either under Section (2) for their own “intentional

   misconduct” or “gross negligence” or under Section (3) when the employee’s punitive conduct is

   essentially inseparable from the acts of the employer.

          Accordingly, pursuant to longstanding and well-settled Florida law, any award of

   punitive damages under Fla. Stat. 768.72 is not insurable as a matter of law. “Florida public

   policy prohibits liability insurance coverage for punitive damages assessed against a person

   because of his wrongful conduct.” Queen, 555 So.2d at 1266 (Fla. 2d DCA 1989). Here,

   regardless of whether the jury found RANGER liable under Section (2) or (3) of Fla. Stat.

   768.72, the conduct that formed the basis of the punitive damage award certainly implicated

   RANGER’s own punitive conduct. Furthermore, the type of conduct for which an employer may

   be directly liable for punitive damages under Fla. Stat. 768.72 certainly rises to the level of

   conduct which society seeks to punish and deter with the imposition of punitive damages.

   Therefore, RANGER may not pass the burden of paying its penalty to an insurer when

   RANGER’s own gross negligence or culpable conduct warranted the imposition of direct

   punitive damages.



                                                   11
Case 9:17-cv-81226-KAM Document 97 Entered on FLSD Docket 10/02/2018 Page 12 of 22



   IV.    THE JURY IN THE UNDERLYING CASE FOUND RANGER LIABLE FOR
          DIRECT PUNITIVE DAMAGES BY CLEAR AND CONVINCING EVIDENCE.

          A review of the trial transcripts from the underlying matter, as well as the arguments and

   statements presented to the jury therein, make it abundantly clear that Ms. Astaphan’s counsel

   asked the jury to hold RANGER liable for its own punishable conduct—the type of misconduct

   which cannot be insured under Florida law. It was this argument and testimony on which the jury

   found by clear and convincing evidence that RANGER’s gross negligence warranted the

   imposition of punitive damages against RANGER in the amount of $25,000,000.

          A.      Ms. Astaphan’s counsel’s opening statement clearly evinced Ms. Astaphan’s
                  intent to seek an award of direct punitive damages against RANGER for
                  RANGER’s own conduct.

          Throughout the opening statement in the underlying case, Ms. Astaphan’s counsel

   explained why RANGER’s conduct warranted an award of punitive damages:

          [On] May 2014, Ranger starts its construction project. Ranger Construction soon
          learns that its construction vehicles are making unsafe entries and exits to get on
          and off the highway. Motorists complain. The FDOT complains. Ranger's project
          manager, he knows about it. In response Ranger writes a memo but does not
          deliver it to all truck drivers who work at that site. Ranger writes a couple of e-
          mails to its subcontractors and to its supervisors about this problem, and it fires a
          few truck drivers. But the problem doesn't go away.

          Ranger takes no other steps to investigate whether its MOT system is working
          safely, whether its supervisors are properly communicating, or whether its
          supervisors are giving sufficient priority to the MOT enforcement and safety. The
          problems and complaints continue all the way up until the week of May 20th,
          2015.

   [See Trial Transcript at DE 91-2, p. 1369-70].

          Ms. Astaphan’s counsel then explained their case theory on why they were suing

   RANGER:

          The simple truth is closing a lane saves lives. We are suing Ranger Construction
          for several reasons. The first reason we are suing Ranger Construction is because
          Ranger violated Highway Safety Rule No. 1: Highway construction companies

                                                    12
Case 9:17-cv-81226-KAM Document 97 Entered on FLSD Docket 10/02/2018 Page 13 of 22



           must provide safe exits for their construction vehicles. Ranger violated Highway
           Safety Rule No. 1 by deciding at the last minute to put Calero pointing north in
           the median loading up to 80,000 pounds, expecting him to go south with no safe
           plan to get him off.

   [Id. at p. 1383].

           Ms. Astaphan’s counsel further told the jury that RANGER’s conduct warranted punitive

   damages because RANGER’s conduct was “beyond negligent”, that RANGER “knowingly and

   actively participated in the conduct of Juan Calero”, and Astaphan’s counsel specifically urged

   the jury to use the award of punitive damages against RANGER as a deterrent against this type

   of conduct in the future:

           You will hear that Ranger Construction was beyond negligent here. This was a
           type of gross negligence for which punitive damages are needed to be certain
           that Ranger and anyone else in this industry will never, ever let this happen
           again.

           First, Ranger knowingly and actively participated in the conduct of Juan
           Calero.
           …
           Ranger prepared this fire, and its negligent conduct was burning for months
           before this happened. Last-minute decisions, no regard for safety, no plan.
           …
           You will hear that Ranger knew. It knew what was going on. It received
           complaints, and it's Ranger's responsibility. We are suing Ranger Construction for
           all of those above reasons and for one more. Of the parties involved in this
           particular case, Ranger is the one most able to prevent this from ever
           happening again. Not just back then, but now and into the future.

   [Id. at p. 1384-86](emphasis added).

           Ms. Astaphan’s counsel specifically argued to the jury that RANGER’s “gross

   negligence” is the type “for which punitive damages are needed” as a deterrent. [Id.]. It is

   indisputable that the statements presented to the jury in this regard reflect the means and purpose

   for entering an award of punitive damages directly against a party for their own actions. There is

   no reasonable debate that imploring the jury to punish RANGER for its gross negligence reflects



                                                   13
Case 9:17-cv-81226-KAM Document 97 Entered on FLSD Docket 10/02/2018 Page 14 of 22



   Ms. Astaphan’s intent to seek an award of direct punitive damages against RANGER. It is this

   argument and reasoning on which the jury based its decision to enter the award of direct punitive

   damages against RANGER.

          B.      Ms. Astaphan’s counsel’s closing argument provided further basis for the
                  jury to render an award of punitive damages directly against RANGER for
                  RANGER’s conduct.

          During her closing argument in trial of the underlying matter, Ms. Astaphan’s counsel

   consistently presented argument to the jury regarding RANGER’s gross negligence and

   conscious disregard and indifference to human life in support of her request for punitive damages

   levied directly against RANGER. Specifically, Ms. Astaphan’s counsel made the following

   statements to the jury during closing argument:

          When you, as a highway construction company [Ranger Construction] do what
          they did, create this kind of a scenario, actively and knowingly participate in it,
          show indifference to human life and safety for months leading up to this, not
          acknowledge on the witness stand as a company or as an individual that this is
          inherently dangerous activity, and to be flippant about it that the next day you’re
          going to launch these vehicles and continue to launch them into the highway like
          that.

   [See DE 91-2, p. 236 (3567)] (emphasis added).

          Indeed, Ms. Astaphan’s entire case theory was about RANGER’s “system failure” and

   RANGER’s “conscious disregard and indifference to human life”:

          This case is about an utter system failure. A system that barely existed for
          making sure that a thing like this would never, ever happen. … But before it
          became a system failure, it became a disturbing degree of corporate
          indifference, of conscious disregard and indifference to human life.

   [Id. at p. 3079] (emphasis added).

          Ms. Astaphan’s counsel also told the jury that RANGER was directly responsible for the

   death of Jonathan Astaphan:




                                                     14
Case 9:17-cv-81226-KAM Document 97 Entered on FLSD Docket 10/02/2018 Page 15 of 22



           Mr. Calero, what he did was reckless. But the table was set by his employer
           that night, the people that were supervising him, Ranger Construction.
           …
           That is what we call actively and knowingly participating in conduct. Mr. Calero
           drove the tractor across the road, but it didn’t just start and end with that move.
           Ranger Construction and Mr. Scarberry set the table for him, and they
           actively and knowingly participated in his conduct.
           …
           And the combination of this series of steps one after the next, where people are
           just consciously indifferent to the risk, is why we’re here. And now we’ve got to
           figure out what we’re going to do about it. … [C]haos begets chaos if you don’t
           have a plan and you’re not organized.

   [Id. at p. 3079-84].

           Ms. Astaphan’s counsel further explained that RANGER acted like an “indifferent

   machinery of industry and construction” seeking profits in a “business venture that puts pressure

   to build and move and get equipment here and there.” [Id. at p. 3085]. “[T]his is big money

   stuff. They’re very proud and honored to be working in that business. And then they forget how

   important it is. How much risk they’re putting out there.” [Id. at p. 3085].

           Furthermore, when Ms. Astaphan’s counsel explained the verdict form, he again argued

   that RANGER was “beyond negligen[t].” [Id. at p. 3107]. And when he instructed the jury to

   apportion 50% fault to both RANGER and Juan Calero, he reiterated that “Ranger set the table”:

            "State the percentage of any negligence which is the legal cause of the death of
           Jonathan R. Astaphan that you charge."

           And we suggest it's 50/50. Ranger set the table. Ranger actively and
           knowingly participated in this conduct.

   [Id. at p. 3110].

           When Ms. Astaphan’s counsel discussed the verdict form on punitive damages, he made

   it clear that RANGER was grossly negligent, and he plainly asked the jury to make that finding

   clear to RANGER by finding RANGER liable for direct punitive damages:




                                                   15
Case 9:17-cv-81226-KAM Document 97 Entered on FLSD Docket 10/02/2018 Page 16 of 22



           Under the Circumstances of this case, whether you find by clear and convincing
           evidence that punitive damages are warranted against Juan Calero, and the same
           question against Ranger Construction.

           That's what you do when there's gross negligence. That's what you do when you
           want to make sure. And when you do this, now you're talking about not just
           deterrence but punishment to make sure that this will not just happen – not
           happen on I-75, but not happen anywhere – not in this country, not with Ranger
           —— never, ever happen. Make it crystal clear.

   [Id. at p. 3120].

           Ms. Astaphan’s counsel made it crystal clear to the jury that they had been asked to use

   punitive damages as a “punishment” against RANGER and as a “deterrent” to RANGER and

   other construction companies in the industry. To eliminate any doubt that Ms. Astaphan sought

   direct punitive damages against RANGER, Ms. Astaphan’s counsel concluded his closing

   argument by again telling the jury that RANGER was indifferent and grossly negligent. Ms.

   Astaphan’s counsel even listed the reasons on which the jury could find that RANGER’s conduct

   warranted an imposition of direct punitive damages:

           And Ranger is responsible like Calero. Why? Because they created it. They
           actively and knowingly participated. If you put a list together of all the things that
           Ranger did – putting him there at nighttime, putting him there pointed north,
           putting him there with nine concrete barriers, putting him there without a lane
           closure, leading up to taking an adverse position to the motoring public and the
           truck drivers and never caring to do anything more out of corporate indifference
           to the life and safety – Ranger itself has indifference and gross negligence.

           And it's also responsible for Mr. Calero because it actively and knowingly
           participated in making this happen.

           It's time to tell them and Mr. Calero that this can't be tolerated. This can't be
           tolerated in our society. Thank you.

   [Id. at p. 3120-21].

           As clearly evidenced by the foregoing, the focus of Ms. Astaphan’s counsel’s argument

   in closing was not on the conduct of Juan C. Calero or how RANGER should be vicariously



                                                    16
Case 9:17-cv-81226-KAM Document 97 Entered on FLSD Docket 10/02/2018 Page 17 of 22



   liable for Mr. Calero’s gross negligence. Rather, the clear intent of Ms. Astaphan was to invite

   the jury to enter an award against RANGER as a punitive measure for RANGER’s “conscious

   disregard and indifference to human life” and for RANGER’s “gross negligence” and “active

   and knowing participation” in conduct warranting punitive damages. It is beyond dispute that

   theories of respondeat superior and vicarious liability do not consist of accusations of the

   employer’s conscious disregard and indifference to human life, nor do such theories require

   active and knowing participation in punitive conduct. The argument, evidence, and testimony

   presented to the jury in trial of the underlying matter specifically called upon the jury to enter a

   punitive damages award directly against RANGER for their own misconduct as a means of

   punishment for that conduct, and it was on this basis that the jury rendered its verdict.

           C.      Based on the argument and evidence presented, as well as the jury
                   instructions, the Astaphan jury returned a verdict finding that RANGER was
                   directly liable for punitive damages.

           At the end of the underlying trial, the Court’s instructions to the jury closely tracked the

   requirements of Fla. Stat. § 768.72(3)(a) & (c) for the imposition of direct punitive damages

   against an “employer.” [See Doc. 74-12]. Specifically, the jury instructions included the

   following statutory language that reflects the employer’s direct liability, rather than indirect or

   vicarious liability:

                   A.     Ranger Construction Industries, Inc. actively participated and
                          knowingly participated in such conduct of Juan C. Calero; or

                   B.     Ranger Construction Industries, Inc. engaged in conduct that
                          constituted gross negligence and that contributed to the death of
                          Jonathan R. Astaphan.

   [DE 74-12]. Additionally, the trial transcript reflects that the jury received the following

   instruction regarding Plaintiff’s direct liability for punitive damages:




                                                    17
Case 9:17-cv-81226-KAM Document 97 Entered on FLSD Docket 10/02/2018 Page 18 of 22



          Ms. Astaphan claims that punitive damages should be awarded against Juan
          Calero for his gross negligence and against Ranger Construction Industries, Inc.
          [Plaintiff] for its active and knowing participation in Juan Calero’s gross
          negligence or its gross negligence or both.”

   [See Doc. 74-13 at p. 3]. The jury concluded that RANGER was 50% at-fault (directly liable) for

   the wrongful death of Jonathan Astaphan, with 50% also allocated to Juan Calero. [DE 74-3].

          Perhaps most importantly, the jury answered “Yes” to the question of whether “[u]nder

   the circumstances of this case, state whether you find by clear and convincing evidence that

   punitive damages are warranted against RANGER CONSTRUCTION INDUSTRIES.”

   (Question #11). [DE 74-3](emphasis added). The jury separately answered “Yes” in response to

   the inquiry regarding whether punitive damages were warranted against Juan C. Calero.

   (Question #10). [Id.]. Thus, through its answer on almost identical verdict interrogatories, the

   jury specifically found by clear and convincing evidence that punitive damages were specifically

   warranted directly against RANGER, as well as RANGER’s employee, Juan C. Calero. These

   verdict questions and the jury’s answers to these questions are significant. The requirement that

   punitive damages can be awarded only upon a showing of “clear and convincing evidence” is not

   found in § 768.72(3). Rather, the “clear and convincing evidence” standard is found only under

   Fla. Stat. § 768.72(2), which permits an award of punitive damages directly against a defendant

   for that defendant’s “intentional misconduct” or “gross negligence.” Clearly, the jury awarded

   punitive damages against RANGER based on its own punitive conduct.

          Ultimately, the verdict form contained the names of both defendants – RANGER and

   Juan Calero – and allowed for the direct imposition of punitive damages against each based on

   their respective net worth. [Id.]. Specifically, the jury found that $25,000,000 in punitive

   damages should be assessed directly against RANGER, and that an award of $5,000 in punitive

   damages should be assessed directly against Juan C. Calero. [Id.]. Common sense and logic

                                                  18
Case 9:17-cv-81226-KAM Document 97 Entered on FLSD Docket 10/02/2018 Page 19 of 22



   dictate that by entering separate awards for separate amounts against RANGER and Juan C.

   Calero, the jury did not intend to find RANGER vicariously liable for the punitive award entered

   against Juan Calero. Rather, the jury specifically assessed RANGER’s net worth in order to

   ascertain an amount of punitive damages appropriate to punish RANGER for its own misconduct

   based on its own financial status wholly independent from Juan C. Calero’s financial status.

   Further, notably absent from the jury’s verdict is any indication that the jury intended to base its

   award of punitive damages against RANGER on the conduct of Juan C. Calero.2

           The jury’s verdict rendered in this case indisputably reflects an award of direct punitive

   damages against RANGER, as well as a separate award of direct punitive damages against Juan

   C. Calero. In entering punitive damages directly against RANGER, the jury specifically found

   that punitive damages were warranted against RANGER for its misconduct by clear and

   convincing evidence. RANGER cannot escape responsibility for its own actions and conduct by

   attempting to couch the jury’s award of punitive damages as vicarious when the jury clearly and

   explicitly considered RANGER’s conduct and net worth in entering such an award as a means of

   deterrent and punishment against RANGER.

           Summary judgment should be entered in favor of ALLIED WORLD as to Count II of

   RANGER’s Amended Complaint for Declaratory Relief because RANGER cannot put forth

   even a scintilla of evidence to support their claim that the jury’s award of punitive damages

   against RANGER was only vicariously based on the conduct of Juan C. Calero rather than

   RANGER’s own gross negligence. Furthermore, and more importantly, there can be no coverage

   for the punitive damages award as a matter of law, as Fla. Stat. § 768.72 does not provide a

   means for an award of vicarious punitive damages, and punitive damages rendered based on a

   2
     To the extent that RANGER contends it was held vicariously liable for the conduct of its employee, Juan C.
   Calero, that liability is limited to the $5,000 punitive damages award assessed against Juan C. Calero. That amount
   could not include the $25,000,000 punitive damages award separately entered directly against RANGER.

                                                           19
Case 9:17-cv-81226-KAM Document 97 Entered on FLSD Docket 10/02/2018 Page 20 of 22



   party’s own punishable conduct are not insurable under Florida law. Accordingly, ALLIED

   WORLD is entitled to summary judgment on Count II of RANGER’s Amended Complaint.

   V.     CONCLUSION

          ALLIED WORLD is entitled to judgment as a matter of law on Count II of RANGER’s

   Amended Complaint for Declaratory Relief. As a matter of law, there is no coverage for the

   punitive damages award rendered against RANGER in the underlying action.

          It is indisputable that the underlying jury’s punitive damage award of $25,000,000 was

   assessed directly against RANGER based on RANGER’s own misconduct. Specifically, the

   argument and testimony presented to the jury focused on RANGER’s gross negligence,

   conscious indifference and disregard for human life. Ms. Astaphan’s counsel specifically invited

   the jury to render an award of punitive damages directly against RANGER as a means of

   punishment for RANGER’s gross negligence and as a deterrent to this type of misconduct. Based

   on the information presented to the jury in the underlying matter, the jury specifically found, by

   clear and convincing evidence, that punitive damages were warranted against RANGER.

   Accordingly, the jury assessed RANGER’s net worth in order to determine a punitive damage

   amount suitable to punish RANGER for its actions based on RANGER’s financial worth.

          Fla. Stat. § 768.72 does not provide a means for recovery of vicarious punitive damages.

   Thus, any award of punitive damages awarded pursuant to § 768.72 is uninsurable, because, at a

   minimum, the statute requires that an employer act grossly negligent itself, knowingly or actively

   participate in behavior that constitutes intentional misconduct or gross negligence, or that the

   officers of the company knowingly ratify or consent to the intentional misconduct or gross

   negligence of the employee. The foregoing conduct is precisely the type which society seeks to

   punish and deter through direct imposition of punitive damages.



                                                  20
Case 9:17-cv-81226-KAM Document 97 Entered on FLSD Docket 10/02/2018 Page 21 of 22




                                    CERTIFICATE OF SERVICE

          I hereby certify that on this 2nd day of October 2018, I electronically filed the foregoing

   document with the Clerk of Court using CM/ECF. I also certify that the foregoing document is

   being served this day on all counsel of record or pro se parties identified on the attached Service

   List in the manner specified, either via transmission of Notices of Electronic Filing generated by

   CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

   to receive electronically Notices of Electronic Filing.


                                                         s/ B. RICHARD YOUNG
                                                         B. RICHARD YOUNG
                                                         Florida Bar No.: 442682
                                                         ryoung@flalawyer.net
                                                         MICHAEL T. BILL
                                                         Florida Bar No.: 997722
                                                         mbill@flalawyer.net
                                                         ADAM A. DUKE
                                                         Florida Bar No.: 55734
                                                         aduke@flalawyer.net
                                                         MEGAN ALEXANDER
                                                         Florida Bar No.: 58883
                                                         malexander@flalawyer.net
                                                         RICHARD A. WELDY
                                                         Florida Bar No.: 111811
                                                         rweldy@flalawyer.net
                                                         Young, Bill, Boles, Palmer & Duke, P.A.
                                                         One Biscayne Tower, Suite 3195
                                                         2 South Biscayne Boulevard
                                                         Miami, Florida 33131
                                                         Telephone: (305) 222-7720
                                                         Facsimile: (305) 492-7729
                                                         Attorneys for Defendant




                                                    21
Case 9:17-cv-81226-KAM Document 97 Entered on FLSD Docket 10/02/2018 Page 22 of 22




                            SERVICE LIST
     RANGER CONSTRUCTION INDUSTRIES, INC vs. ALLIED WORLD NATIONAL
                        ASSURANCE COMPANY
                        CASE NO.: 9:17-CV-81226


   WALTER J. ANDREWS, ESQ.
   ANDREA L. DEFIELD, ESQ.
   DANIEL HENTSCHEL, ESQ.
   Hunton & Williams LLP
   1111 Brickell Avenue, Suite 2500
   Miami, FL 33131
   Wandrews@HuntonAK.com
   Adefield@HuntonAK.com
   Dhentschel@HuntonAK.com




                                        22
